NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



BRUCE D. BERLINGER,                )
                                   )
             Appellant,            )
                                   )
v.                                 )                  Case No. 2D18-4273
                                   )
ROBERTA SUE CASSELBERRY,           )
f/k/a SUE C. BERLINGER,            )
                                   )
             Appellee.             )
___________________________________)

Opinion filed May 10, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Collier County;
Elizabeth V. Krier, Judge.

Robert M. Presley of Presley and Presley,
P.A., Wellington, for Appellant.

Joshua R. Kon, Robert A. Stok, and David
I. Rosenblatt of Stok, Folk & Kon, Aventura,
for Appellee.



PER CURIAM.

              Dismissed. See Stubbs v. Fed. Nat'l Mortg. Ass'n, 250 So. 3d 151 (Fla.

2d DCA 2018).



LaROSE, C.J., and CASANUEVA and KHOUZAM, JJ., Concur.